Citation Nr: 9934210	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  96-42 316	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral varicose veins.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

The veteran served on three periods of active duty; from 
February 1951 to January 1954, from September 1954 to April 
1955, and from June 1957 to February 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an 
July 1995 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The veteran was scheduled for a hearing before a member of 
the Board in September 1997 at the RO.  The veteran wrote 
that he would be unable to attend the scheduled hearing 
because he was incarcerated but that his representative would 
appear for him.  The veteran's representative presented 
written arguments in support of the veteran's claim at the 
time of the scheduled hearing in September 1997.  The RO 
referred the case to the Board in August 1998 and that same 
month the Board referred the case to the veteran's 
representative.  In a statement dated in November 1999 the 
veteran's representative referred the Board to the written 
arguments dated in September 1997.


REMAND

The veteran was initially diagnosed with bilateral varicose 
veins while on active duty in April 1953.  The RO granted 
service connection for bilateral varicose veins in June 1954, 
and evaluated the disability as zero percent disabling.

The veteran underwent ligation of the right greater saphenous 
vein in April 1953 and bilateral stripping of both short 
saphenous veins in February 1964.  

VA examination in March 1990 revealed signs of bilateral 
superficial vein stripping.  Neither ulcers nor marked 
swelling was noted in the left leg.  The right leg was found 
to be slightly worse, but with no ulceration.  It was noted 
that the veteran elevated his feet at night in a special bed.

In April 1990, the RO issued a decision which found that the 
veteran's disability was "moderate" in that he experienced 
pain in the right leg on prolonged standing or sitting.  
Accordingly, the disability rating assigned to the veteran's 
varicose veins was increased from zero percent to ten percent 
under Diagnostic Code 7120.

In December 1992, the RO received notice from the 
Institutional Division of the Texas Department of Criminal 
Justice that the veteran had been incarcerated at that 
facility since January 1991.  The RO was informed that the 
veteran had been convicted of a felony and was sentenced to a 
term of 50 years, with the sentence beginning on April 30, 
1990. 

The veteran filed a request for an increased evaluation of 
his service-connected disability in December 1994.  The RO 
obtained medical records from the Texas Department of 
Criminal Justice reflecting medical care that the veteran had 
received at the Correctional Institution between January 1991 
and January 1995.  

By a July 1995 decision, the RO denied the veteran's request, 
finding that the pertinent medical records, reflecting as 
they did that the veteran presented predominantly with 
complaints of leg pain, did not warrant an increased 
evaluation.

In the instant case, the veteran has asserted that his 
service-connected disability has increased in severity, 
resulting in unspecified "complications."  The Board finds 
that his claim of increasing severity of the bilateral 
varicose veins establishes a well-grounded claim for an 
increased evaluation.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).

The VA has a duty to assist the veteran in the development of 
facts pertinent to his well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159 (1999).  The duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining an adequate 
VA examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the veteran claims that a disability is 
worse than when originally rated, and the available evidence 
is inadequate to evaluate the current state of the condition, 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle, 2 Vet. App. at 632).

When an incarcerated veteran files a well-grounded claim, as 
here, assistance in developing his claim must be tailored to 
the unique and peculiar circumstances of his incarceration.  
In other words, special care must be taken in those cases 
where a veteran is unable, due to incarceration, to report to 
a VA examination.  See Bolton v. Brown, 8 Vet. App. 185 
(1995).  In Wood v. Derwinski, 1 Vet. App. 190 (1991), the 
Court cautioned those who adjudicate claims of incarcerated 
veterans to be certain that they tailor their assistance to 
the peculiar circumstances of confinement, and stated that 
such individuals are entitled to the same care and 
consideration given to their fellow veterans.  

Moreover, the Court has indicated that VA's duty to assist 
extends, if necessary, to having the incarcerated veteran 
either examined by a fee-basis physician or requiring a VA 
physician to examine him.  Bolton, 8 Vet. App. 185, 191 
(1995). Furthermore, where the RO is unable to arrange an 
examination for an incarcerated veteran, it must memorialize 
its efforts to do so.  Id.  Specifically, the Court in Bolton 
stated:  . . . where the Secretary has determined that the 
veteran is not available to participate in a VA examination 
under regular conditions, and in keeping with the "caution" 
of Wood, a remand is required to provide the Secretary with 
another opportunity to fulfill his statutory duty to assist 
this appellant in developing the facts of his claim.  See 38 
U.S.C.A. § 5107(a); Bolton at 191.

In the instant case, the most recent pertinent medical 
reports of record date back to January 1995, when the veteran 
has been seen and treated by medical care providers at the 
correctional facility where he is presently incarcerated.  
The RO has obtained medical records from the correctional 
facility reflecting treatment the veteran received at that 
facility between January 1991 and January 1995.  
Significantly, there are no medical records associated with 
the claims file reflecting the status of the veteran's 
service-connected disability dated after January 1995.  
Inasmuch as the medical reports of record are pertinent and 
probative towards the veteran's claim for an increased 
rating, the Board finds that said records are inadequate for 
rating purposes as they do not reflect the current severity 
of the veteran's service-connected disability.  Consequently, 
the Board finds that a contemporaneous and comprehensive 
examination of the veteran's varicose veins is necessary for 
a full and fair adjudication of this appeal.  See Green, 1 
Vet. App. at 124.

Additionally, the Board notes that the schedular criteria for 
evaluation of varicose veins were amended since the time the 
veteran appealed the RO's July 1995 rating decision.  See 62 
Fed. Reg. 65219, December 11, 1997, as amended at 63 Fed. 
Reg. 37779, July 14, 1998.  In this regard, the Court has 
held that a liberalizing change in a regulation during the 
pendency of a claim must be applied if it is more favorable 
to the claimant, and if the Secretary has not enjoined its 
retroactive application.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 311 (1991).  Consistent with the Court's decision 
in Karnas, the RO, when adjudicating the veteran's claim 
after the provisions of this remand are completed to the 
extent possible, must discuss the veteran's disability with 
consideration of the criteria of Diagnostic Code 7120 
effective both prior and subsequent to December 11, 1997. 

Accordingly, this case is remanded for the following:

1.  The veteran should be allowed to 
submit additional lay and medical 
evidence, and argument, in support of his 
claim.  The veteran should be asked to 
identify any sources of pertinent medical 
treatment he has received for varicose 
veins since January 1995.  After 
obtaining the necessary authorization, 
the RO should obtain any medical records 
other than those now on file pertaining 
to the veteran's claim.  In any event, 
the RO should obtain copies of all 
medical records pertaining to the 
veteran, dating from January 1995 to the 
present, from UTMB-Galveston and the 
Texas Department of Criminal Justice. 

2.  Thereafter, the RO should take the 
necessary steps to have the veteran 
undergo examination relative to his claim 
for an increased rating for bilateral 
varicose veins.  These efforts should 
include the following:  (1) asking the 
appropriate VA medical center (VAMC) to 
arrange for VA examination; or (2) asking 
the VAMC to arrange for a fee basis 
examination; or (3) arranging for a 
physician from UTMB-Galveston or the 
Texas Department of Criminal Justice to 
conduct the examination.  All such 
arrangements should be made through the 
warden or other appropriate prison 
officials.  The RO should document all 
efforts made toward conducting the 
examination.  The claims file must be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests should be conducted, and 
all clinical findings and diagnoses 
clearly set forth in the examination 
report.  All opinions should be supported 
by reference to the medical evidence.  If 
the examination cannot be conducted 
pursuant to these instructions, e.g., 
availability of the claims folder to the 
examiner cannot be accomplished, the RO 
should document the reasons in the claims 
folder.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, with consideration given to the 
application of Karnas, supra.  If the 
request for an increased disability 
rating sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

This case should then be returned to the Board, if otherwise 
in order, for further appellate review.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


